DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Altman on February 8, 2022.

The following amendments were discussed and agreed to by Applicant:
1) Claim 1 should read as follows:
A method of treating an eye inflammatory or infectious disease selected from the group consisting of blepharitis, blepharoconjunctivitis, meibomitis, acute or chronic stye, chalazion, dacryocystitis, dacryoadenitis, acne rosacea of eye lid, conjunctivitis, ophthalmia neonatorum, trachoma, corneal ulcer, superficial keratitis, interstitial keratitis, keconjunctival flap surgery, removal of foreign objects, keratotomy and corneal transplant, photorefractive procedure, bleb filtration, anterior chamber paracentesis, iridotomy, cataract surgery, retinal surgery, or extraocular muscle relating surgeries, said method comprising administering a pharmaceutical composition comprising an aqueous suspension to a subject in need thereof in an effective amount, wherein the aqueous suspension comprises: 
nanoparticles of a glucocorticosteroid compound, wherein a mean particle diameter of the nanoparticles is 300 nm or less and a D90 particle diameter of the nanoparticles is 450 nm or less, and wherein the glucocorticosteroid compound is one or more substances selected from the group consisting of clobetasol propionate, diflorasone diacetate, dexamethasone propionate, difluprednate, mometasone furoate, diflucortolone valerate, betamethasone butyrate propionate, fluocinonide, hydrocortisone butyrate propionate, beclomethasone dipropionate, deprodone propionate, betamethasone valerate, dexamethasone valerate, prednisolone valerate acetate, fluocinolone acetonide, hydrocortisone butyrate, clobetasone butyrate, alclometasone dipropionate, triamcinolone acetonide, flumethasone pivalate, prednisolone and hydrocortisone;
a physiologically acceptable salt;
glycerin;
hydrogenated soybean lecithin; and
anhydrous citric acid.

2) Claim 19 should read as follows:
The method of claim 1 [[18]], wherein the pharmaceutical composition is administered as an eye drop

3) Delete claims 2, 6, and 13-18.  

Reasons for Allowance
 The claimed invention of “a method of treating an eye inflammatory or infectious disease selected from the group consisting of blepharitis, blepharoconjunctivitis, meibomitis, acute or chronic stye, chalazion, dacryocystitis, dacryoadenitis, acne rosacea of eye lid, conjunctivitis, ophthalmia neonatorum, trachoma, corneal ulcer, superficial keratitis, interstitial keratitis, keare not included in the suspension was 285 nm. In contrast, the resultant mean particle size (Dv) of the glucocorticosteroid compound by the pulverization method (5) in which hydrogenated soybean lecithin and anhydrous citric acid are included in the suspension was 101 nm. 

    PNG
    media_image1.png
    343
    605
    media_image1.png
    Greyscale

Thus, the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1, 3, 4, 7-11, and 19 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627